Case 3:20-cv-00071-PDW-ARS Document 11-17 Filed 05/11/20 Page 1 of 5




                       EXHIBIT 14
    Case 3:20-cv-00071-PDW-ARS Document 11-17 Filed 05/11/20 Page 2 of 5



                       DECLARATION OF MARIA FALLON ROMO

I, Maria Fallon Romo, declare as follows:

   1.      I am over 18 years of age and competent to testify.

   2.      I have lived and voted in Grand Forks, North Dakota for about 30 years. Voting is very

important to me. I have been an active voter since I turned 18. I try to vote in every election that I

can, including state and local elections. I plan to vote in North Dakota’s upcoming June state and

local elections and the November presidential election.

   3.      I have been living with multiple sclerosis (“MS”) for most of my adult life. As a result

of my MS, I have difficulty standing and walking for long periods of time. I sometimes have to

walk with a cane. Before the 2018 election, I received a mailer that encouraged me to vote absentee

to avoid lines at the polls. I decided to vote absentee because I thought it would make voting easier

and more convenient for me.

   4.      I filled out, signed, and submitted my absentee ballot request form on October 11, 2018.

After I received my ballot in the mail, I filled it out according to the instructions, signed it, and

submitted it to be counted on October 16, 2018. When I voted, I was unaware that the signature I

provided on my absentee ballot request form would be compared to the one I provided on my

ballot envelope to determine the validity of my ballot.

   5.      Because of my condition, writing neatly and clearly can be difficult for me. I often lose

feeling in my fingers, have hand strength issues, and experience limited sensation and pressure in

my fingers and hands. These issues are worse in my right hand, which is the hand I use to write

with. Even before I was diagnosed MS in 1997, I experienced neurological symptoms that

impacted my fingers and fine motor skills. I have been living with this issue for decades. Over the

last five years, my condition has deteriorated, and my handwriting has gotten significantly worse.

In order for my handwriting to be legible, I have to write with a special large width pen. My doctors
    Case 3:20-cv-00071-PDW-ARS Document 11-17 Filed 05/11/20 Page 3 of 5



have told me over the years to expect this because difficulty writing and changes in handwriting

are common side effects of MS.

   6.      I believed my ballot had been counted until recently. I now understand that my ballot

was rejected because of an issue with my signature. This rejection was in error. I have had a chance

to inspect both the ballot request form and voter affidavit and can confirm that the signatures on

both documents belong to me. Ex. A (the absentee ballot application and voter affidavit Ms. Romo

examined and confirmed she submitted in 2018).

   7.      I was shocked to learn that my ballot had been rejected. I expected that the State would

have informed me that my signature would be used for comparison and notified me if there was

an issue with my ballot. Since finding out about policy, I have called my friends and neighbors to

warn them to ensure this does not happen to anyone else. If I had known there was an issue with

the signature on my ballot and been given an opportunity to remedy it, I would have taken whatever

steps were available to me to correct the error and have my vote counted. I am very disappointed

that my vote was not counted in the 2018 elections.

   8.      After finding out that my absentee ballot was rejected because of a signature issue, I

am very hesitant to cast another ballot by mail for fear of being disenfranchised again. But I also

recognize that doing so will be necessary because of COVID-19. If I vote in the June primary—as

I plan to—I will be forced to cast another mail-in ballot because the county, at the urging of the

Governor, has set an all-mail election to mitigate the harm of COVID-19.

   9.      Even if there are in-person opportunities to vote in November, I worry about my safety.

Like many people in the United States, my husband and I are taking steps to avoid contracting or

spreading COVID-19, including by minimizing contact with other people. I am a special education

para educator, and over the last several weeks I have had to work with my students remotely. I do
    Case 3:20-cv-00071-PDW-ARS Document 11-17 Filed 05/11/20 Page 4 of 5



not leave my house, except to go for walks in our neighborhood. My husband and I have groceries

delivered to our door rather than risk going to the store.

   10.     In more than 30 years of voting, 2018 was the first and only election in which I cast an

absentee ballot. I enjoyed the process and found it made voting far easier for me and my family.

If I could be confident that my vote would count, I would prefer to cast my ballot by mail in the

future.
Case 3:20-cv-00071-PDW-ARS Document 11-17 Filed 05/11/20 Page 5 of 5
